Title: To Thomas Jefferson from Charles Willson Peale, 20 April 1808
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum April 20th. 1808.
                  
                  with great reluctance I wrote my last letter to you, for I hold the military profession as the most debasing of human Nature of all other Professions, therefore to recommend a deserving young man was very repugnant to my feelings, independant of my desire to intrude on your precious moments on such a triffling occasion. yet I hope when the passion for a military Coat is worn off & he feels the want of independance, he will return to the more honorable mode of gaining a livehood by his industry in some other mode which his talents qualifies him to pursue.   I feel myself under many obligations to you for your favors to my Son Rembrandt, and I realy believe he will fully justifie by his good conduct every thing we can wish from him. and as an artist I have such strong tests of his superior talents, that with the zeal he possesses I am confident he will become the first of his Profession. I value the lessons he has given me in colouring as very important, as I shall be enabled to paint Subjects for my Museum vastly superior to any thing I could do heretofore, and if my health will permit I believe my labours in this way will be of more value to the Institution than in any other direction, especially as my Store Boxes are well stored with preserved animals, perhaps sufficient to purchase by exchange, every thing that Europe possesses, at least of the smaller Animals.
                  Rembrandt, after looking at Collections of works of art open to public view, will loose no time to commence the Portraits which you have recommended, and in so doing I hope his superior talents will be soon appreciated. The public here are regreting his leaving us, since the last Portraits he has painted are so much superior to what they had seen before, that fear is entertained of his return to paint the Portraits of their friends. His great excellence was not known untill within a few weeks & since he had formed a resolution of Visiting Europe. Excuse my prolexity on my Sons Merrits. I can think of little else at the present moment. accept the thanks of your friend
                  
                     CW Peale 
                     
                  
                  
                     PS. Since looking at what I first wrote I think it necessary to note that Mr. Chambers is in very independant circumstances, that the expectation of a War excited in him the desire to serve his Country &c.
                  
               